El Juez. Asociado Señor Blanco Lugo
emitió la opinión del Tribunal.
. Doña Sabbina Brigantti Lacorte otorgó testamento abierto en el cual, después de expresar que no tenía descendientes ni ascendientes, manifestó qué su caudal estaba formado por los siguientes bienes: ,a) .una casa sita en la Calle Mattei Lluberas, de Yauco; b) el mobiliario de dicha casa; y c) un certificado de depósito por la suma de $600 expedido por el Banco Crédito y Ahorro Ponceño. Dispuso 1) que el importe del certificado de depósito se utilizara para cancelar un cré-dito hipotecario que gravaba la referida casa, y que se en-contraba reducido a aproximadamente dicha suma; 2) legó a doña Silveria Rosario el mobiliario y enseres que se encon-traban en su residencia;, y, 3) “[l]a testadora lega la finca urbana . . ., o sea la casa con el derecho al solar que enclava, a las siguientes personáis y en' la siguiente proporciónun condominio de una cuarta parte cada uno, a doña Silveria Rosario y doña Irving Rosario; y un condominio de una oc-tava parte, a cada uñó de sus tres hermanos María, Rafael y Antonia, y a su hermana política doña Corina Vélez. Fi-nalmente, señaló que “en el remanente de todos sus bienes, derechos y acciones, la testadora designa y nombra por sus *631únicos y universales herederos a las personas mencionadas anteriormente” y en la misma proporción en que les legó la finca urbana.
Al óbito de la testadora se práctico la correspondiente inscripción del inmueble a favor de las personas menciona-das anteriormente, a título de legado, y en la proporción dispuesta en el testamento. Mediante la escritura Núm. 1 de 5 de enero de 1949 otorgada ante el Notario don Angel Padró, doña Corina Vélez cedió y. traspasó a doña María Brigantti “todo condominio, derechos y acciones que le co-rrespondan o puedan corresponderle en el [referido] inmue-ble, como heredera testamentaria de doña Sabbina Brigantti Lacorte.” Dos años después, doña María Brigantti vendió a don José Luis Vivaldi, un condominio de una mitad en dicha casa, en el cual estaba comprendido el que había adqui-rido por compra a. su cuñada, Corina. Presentada copia cer-tificada de la primera escritura de, cesión, el Registrador de la Propiedad de San Germán denegó su inscripción por ob-servarse que la vendedora sólo cede sus derechos y acciones como heredera testamentaria y. no. como legataria según fuera instituida en el testamento. En su consecuencia denegó asimismo la inscripción de la venta á favor de Vivaldi, en cuanto a una participación de una octava parte, por no apa-recer inscrita a favor de la transmitente. 
Como en efecto, y aunque sé refiera a un bien determi-nado, es innegable que se trata de un llamamiento a la uni-versalidad del caudal remanente, asimilable a un legado de cuota alícuota — por recaer, repetimos, sobre el único activo de la herencia — , nos referimos brevemente a esta figura jurídica. El efecto de la disposición cuando se considera conjuntamente con la cláusula sobre institución de herederos es distribuir la herencia entre varios' designados mediante la atribución de cuotas .indeterminadas.. 
*632I
La figura del legado de cuota alícuota(1) ha sido motivo de apasionado debate en la doctrina española, dependiendo en gran parte del criterio que se sustente, bien subjetivo u objetivo, en cuanto a la manera de determinación del carác-ter de heredero o legatario. A no poco ha contribuido la vacilación que se observa en la jurisprudencia interpretativa y la debilidad evidente del reconocimiento legislativo en que se apoyan los sostenedores de tal figura. Es por eso que ha merecido la calificación de “figura extraña, ambigua y des-concertante.” 
Antes de señalar los principales puntos que se aducen en torno a este asunto, es de rigor exponer brevemente lo que se entiende por legado de parte alícuota, y explicar a grandes rasgos la tesis que propugnan los subjetivistas y los objeti-vistas. Ossorio Morales(2) define el legado de parte alícuota como “un legado cuyo contenido se determina por el testador como fracción aritmética de su patrimonio total, como parte o cuota abstracta, ideal, del mismo.” Mánresa(3) indica que “es aquél por el cual el testador dispone a título particular de una porción proporcional de su herencia.” En general, los autores señalan como su nota característica la participa-ción que tiene el beneficiario de una cuota en bienes indeter-minados del caudal.(4)
*633Castán (5) contrapone los sistémas mencionados diciendo que “el romano, de matiz subjetivo, que considera heredero a aquel sucesor a quien el testador designe como tal heredero, independientemente, en principio, de que le instituya en todá la herencia, en una parte alícuota de ella o en una cosa cierta y determinada> y el llamado germánico o moderno, de signo objetivo, que conceptúa como heredero a quien sea llamado por el difunto a adquirir la totalidad o universalidad de las relaciones jurídicas objeto de la transmisión, haya sido o no designado como heredero.” Resalta’que el primer criterio atribuye una gran significación á la Voluntad del testador según ésta se exprese en la manifestación de última voluntad, manteniendo su eficacia decisiva para la determinación del concepto, ya de heredero o legatario;"en el segundo, el ele-mento determinante de la sucesión hereditaria lo constituye el contenido del patrimonio. Los- subjetivistas invocan los preceptos dé los artículos 668(6) y 675 (7) del Código Civil español, equivalentes a los artículos 617 y 624 de Puerto Rico, 31 L.P.R.A. sees. 2122 y 2129 —la intención del testador ma-nifestada por lós términos del llamamiento — ; los objetivistas *634se amparan en los artículos 660 (8) y 768 (9) ;dei mencionado cuerpo legal, concordantes-con los artículos 609 y 697 de Puerto Rico, 31 L.P.R.A. sees. 20.91 y 2286 —la índole del llamamiento. 
Las distintas posiciones de la doctrina española respecto al legado de parte alícuota pueden sintetizarse así: A) Los que admiten su existencia como figura jurídica independiente, basándose en que 1) en el concepto de heredero se integra la voluntad del testador, como elemento subjetivo, y, por tanto, hay legado de parte alícuota siempre que el causante llama a una persona a. una fracción de su patrimonio sin atribuirle simultáneamente la denominación de heredero, te-sis que sustentan, entre otros, Roca Sastre, (10) Traviesas (11) y Núñez Lagos; (12) 2) la diferencia fundamental que se se-ñala entre el heredero y el legatario desde el punto de vista de la responsabilidad personal o ilimitada (ultra vires) por razón de las deudas del testador, pues como indica Puig Brutau, (13) aquél es llamado a todo el patrimonio del cau-*635sante, en su activo y pasivo, mientras éstos están llamados únicamente a una fracción del activo resultante después de liquidada la herencia, sin que: contraigan responsabilidad personal alguna si el pasivo excediere al capital; B) Los que niegan el legado de parte alícuota, aduciendo que, siendo siempre la institución de heredero el llamamiento al todo a una cuota abstracta de la. universalidad hereditaria, no cabe en nuestro sistema tal legado parciario. Los principales ex-positores de esta posición son Ossorio Morales,(14) Díaz Cruz,(15) Bonet Ramón,(16) Ferrará(17) y Manresa.(18)
Los sostenedores del legado de cuota alícuota se refieren como base de derecho positivo para ■ justificar su existencia a las disposiciones de los artículos 1038, 1049, 1055, 1056 y 1065 de la Ley de Enjuiciamiento Civil, que lo menciona ex-presamente al incluir los legatarios-de parte alícuota, entre las personas que pueden promover y ser parte legítima en el juicio voluntario de testamentaría.(19)' Se invoca también el artículo 655 del Código. Civil español (artículo 597 de Puerto Rico, 31 L.P.R.A. see. 2052) como un reconocimiento a contrario sensu de la discutida figura jurídica, al disponer en su primer párrafo que 4‘sólo podrán :pédir reducción de las donaciones aquéllos que tengan derecho- a legítima o a una parte alícuota de la herencia y sus herederos y eausahabien-*636tes,” y luego añadir en el .párrafo siguiente que “los legata-rios que no lo sean de parte alícuota ... no podrán pedir la reducción ni aprovecharse de ella.” Indirectamente se dice que alude al mismo el inciso 79 del artículo 42 de la anterior Ley Hipotecaria española; (20) igual en su redacción a nues-tro artículo 42, 30 L.P.ILA. sec. 91, que autoriza la anotación preventiva de su derecho en el Registro al “legatario que no tenga derecho, según las leyes, a promover el juicio de testa-mentaría.” (21) es decir conforme a los preceptos citados de la Ley de Enjuiciamiento Civil, y que no puede ser otro que el legatario que no lo sea de parte alícuota.
Sin embargo, cuando se analizan detenidamente estas re-ferencias legislativas al legado de cuota alícuota, expresas o indirectas, se disipa en gran medida su eficacia como base para apuntalar su existencia. Así, tanto Ossorio Morales como Díaz Cruz, en las obras citadas, con lógica demoledora, señalan que las referencias contenidas en la Ley de Enjuicia-miento Civil tienen, frente al silencio del Código Civil, muy escaso valor, por tratarse, de un cuerpo legal de vida anterior a dicho código, y arguyen úue la existencia o no de la figura es una cuestión de derecho sustantivo, no de simple ordena-miento procesal, y no puede prevalecer ante un criterio con-trario que expresa el Código Civil. Seguidamente arremeten contra la referencia contenida en el artículo 655 ya citado, y demuestran que la misma carece de sentido y sólo puede atribuirse a un error del legislador ya que el precepto citado no tiene otra finalidad que la de autorizar la reducción de las donaciones inoficiosas y resulta superfina la enumeración que el mismo contiene sobre quienes pueden y a quienes les está vedado pedir la reducción, porque sabido es que tal fa-cultad corresponde exclusivamente a los herederos forzosos, *637únicos a quienes puede perjudicar una donación inoficiosa. (22) Además, se advierte que el artículo citado, copiado literal-mente del artículo 1092 del Código Civil italiano, incurre en un error de traducción y adaptación, pues si bien en este último se justificaba que la reducción de las donaciones co-rrespondiera a “aquellos a cuyo favor la ley reserva la legí-tima u otra cuota de la sucesión” (traducido erróneamente por el legislador español como “parte alícuota”) en razón de que las reservas incluyen tanto las legítimas en sentido estricto —a favor de los descendientes y ascendientes legítimos — como otros derechos sucesorios a favor del cónyuge viudo y los hi-jos naturales, tal disposición es innecesaria en España en donde el viudo y los hijos naturales tienen la condición de herederos forzosos. Finalmente, la referencia en el artículo 42 de la Ley Hipotecaria anterior no tiene mayor alcance pues obedece al deseo de armonizar con la ley procesal, y adolece, por tanto, de la misma debilidad que la apuntada al discutir las citadas disposiciones de la Ley de Enjuicia-miento Civil.
Según indicamos al comienzo de esta opinión, la posición de la jurisprudencia española sobre el legado de cuota alí-cuota ha sido vacilante e imprecisa; de ahí que, tanto los sostenedores de esta figura jurídica como quienes reconocen su existenica e insisten en que se trata de un verdadero heredero, con frecuencia invoquen distintos pronunciamien-tos para apoyar sus respectivas posiciones. Sin embargo, puede esbozarse una doctrina que, en términos generales,(23) reconoce que es aventurado establecer una absoluta identidad *638éntre el heredero y el legatario de parte alícuota, (24) pero que el tratamiento jurídico de ambos ofrece “múltiples as-pectos de coincidencia” por el rasgo común de “atribución de bienes indeterminadamente” y la participación por igual en la responsabilidad referente a los gastos de partición(25) calificándose a tal legado como “una figura intermedia o sui generis entre el legado y la herencia propiamente dichos.” (26) En .discutidas afirmaciones que. han sido objeto de severa crítica se ha indicado que entre las notas de coincidencia “cabe señalar el de la responsabilidad por deudas heredita-rias, tratándose de legado de parte alícuota en pleno dominio o en nuda propiedad, que no haya sido excluido de ellos por el testador, ya que el heredero así instituido adquiere, por la propia naturaleza de la institución, una condición asimi-lable a la de herederos a beneficio de inventario, porque si con relación a los sucesores está constituida la herencia por el haber líquido que resulte después de deducir las cargas, necesariamente el legatario de parte alícuota supeditado, como el heredero, a la liquidación del caudal hereditario, ha-*639brá de participar en ellas hasta el límite de su haber líquido y nada más.” (27)
Para terminar esta somera incursión en la controvertible figura del legado de cuota alícuota, (28) nos permitimos re-producir un párrafo del comentario de Ossorio Morales (29) a la Sentencia de 16 de octubre de 1940, que, a nuestro juicio, representa un enfoque realista de la cuestión planteada, pues pretende armonizar las proposiciones básicas en que descan-san los subjetivistas y los objetivistas:
“No cabe duda, ciertamente, de que la voluntad del testa-dor es la ley fundamental de la sucesión, pero resulta bastante arriesgado admitir que esa voluntad pueda alterar los criterios objetivos que señalan la diferencia existente entre la institución de heredero y el legado. Es fácil comprobar, en efecto, que la contradicción entre los arts. 660 y 768, de una parte, y los arts. 675 y 668 de otra, es más aparente que real, y que al señalar estos la voluntad del testador como norma decisiva de interpretación del testamento, no alteran el criterio objetivo que el propio Tribunal Supremo reconoce (apartado a) como científicamente más fundado, de atender para calificar la dis-posición testamentaria, a su propio contenido. Los arts. 668 y 675 del Código civil remiten, en caso de duda, a la intención o voluntad del testador. El primero de ellos, al disponer que *640‘en la duda, aunque el testador no baya usado materialmente la palabra heredero, si su voluntad está clara acerca de este concepto, valdrá la disposición como hecha a título universal o de herencia’; el segundo, al proclamar que ‘toda disposición testamentaria deberá entenderse en el sentido literal de sus palabras, no ser que aparezca claramente que fue otra la volun-tad del testador’, añadiendo que, ‘en caso de duda, se obser-vará lo que aparezca más conforme a la intención del testador, según el tenor del mismo testamento’. Lo decisivo es siempre la intención, lo querido por el causante, pero, a nuestro juicio, dentro del criterio objetivo que ha servido de base al legislador para fijar la distinción entre heredero y legatario, criterio que la voluntad individual no puede alterar. Es decir, lo que esos preceptos establecen es que la declaración de voluntad del cau-sante no está sujeta al rigorismo formal que el Derecho romano imponía, y, por consiguiente, que ni es necesario ni basta con que el testador haya empleado los términos heredero o legatario para que sus disposiciones sean consideradas como tales, sino que es necesario averiguar si ha querido realmente instituir heredero o establecer un legado. Pero para saber esto habrá que atender al contenido que ha querido dar a su disposición y comprobar si su propósito ha sido atribuir a una persona la universalidad o una cuota de su patrimonio, en cuyo caso éste será heredero, o una o varias relaciones determina-das, en cuyo supuesto será legatario. Como dice Ferrara, refiriéndose precisamente al Derecho español, ‘no sirve la inten-ción del testador, si esa intención no se realiza en una con-gruente disposición del universum ius. De este modo se salva la contradicción que algunos tratadistas, y ahora el Tribunal Supremo, creen ver entre el art. 668 del Código que atiende a la voluntad del testador, y el art. 768, que para calificar la disposición atiende a la manera de disponer, a la forma en que los bienes son dejados. Este último precepto no hace abstracción de la intención, sino de las palabras empleadas por el testador, ya que lo que dice es que, aunque el testador haya utilizado el término heredero, si se le ha instituido en cosa cierta será un legatario, en perfecta congruencia con el artículo 668, puesto que existiendo una contradicción entre las palabras y el contenido de la disposición — y siendo este contenido reve-lador de que la intención del testador fue atribuir una cosa concreta, es decir, realizar una transmisión singular — , la *641resuelve dando la preferencia a la intención. Del mismo modo, cuando se haga un llamamiento en parte alícuota, cualquiera que sea la fórmula empleada por el testador y aunque éste haya empleado la palabra legado, al disponer de una cuota abstracta, de una unidad ideal — independiente de su contenido material — , el testador ha revelado que su intención fue trans-mitir una universalidad, realizar una transmisión a título universal, y, por consiguiente, designar un heredero. No debe olvidarse que, como dice Danz, los resultados jurídicos no se producen porque la voluntad interesada los persiga, sino por-que el Derecho objetivo los atribuye a aquellas declaraciones de los particulares mediante las cuales éstos se proponen reali-zar determinados fines económicos o sociales.” (Subrayado nuestro.) 
h-i i — i
Nuestra jurisprudencia se pronuncia en el sentido de des-cartar el valor sacramental de las palabras para atender más a la voluntad del testador que al sentido literal de aquéllas. Luce & Co. v. Cianchini, 76 D.P.R. 165, 171 (1954). Así, en Junghanns v. Cornell University, 71 D.P.R. 673 (1950), no obstante haberse usado por el testador las palabras “devise” y “bequeath” — significativas en el Derecho americano de la presencia de legado — , como en la cláusula correspondiente se transmitía la universalidad que constituía el caudal here-ditario, y no algo individual y determinado, sostuvimos que se trataba de una institución a título universal y no a título particular, y atribuimos a la entidad designada la cualidad de heredera, posición que revela un claro criterio objetivista en la consideración del llamamiento. En Blanch v. Registrador, 59 D.P.R. 730 (1942), utilizamos igual criterio al expre-sar que aun cuando el testador usó la palabra “lego” al dispo-ner de todos sus bienes, surgía clara su intención de instituirla heredera, y se consideró al efecto que el llamamiento se refería al universwm ius, a que alude Ferrara. Véase tam-bién, Torres v. Sucn. Caballero, 39 D.P.R. 724 (1929). 
*642Consideradas en conjunto todas las cláusulas del testa-mento de doña Sabina Brigantti, y aun cuando admitiéramos el legado de cuota alícuota en contraposición al heredero, es de rigor concluir que la designación a favor de las distintas personas ya mencionadas, en la proporción que se indica, es propiamente una institución de herederos a título universal, aun cuando para ello se usara la palabra “lego”.;. Corres-ponde observar que el llamamiento se refiere al remanente de los bienes, una vez descontado el legado genérico del mobi-liario, y que comprende la universalidad del caudal restante. Cfr. Sentencia de 18 de octubre de 1917 (Jurisp. Civ. tomo 141, págs. 461, 467). Véase, el escolio 10 de la opinión emi-tida en Díaz Lamoutte v. Luciano, 85 D.P.R. 834 (1962). Además, si alguna duda pudiera existir sobre el particular, la intención de la testadora se manifiesta palmariamente en la cláusula adicional en la cual instituye como herederos a los supuestamente “legatarios” en la misma proporción que había indicado al disponer “el legado”. El título de adqui-sición es de herencia, no de legado.

Por los fundamentos expresados, se revocarán las notas recurridas, y se ordenará la inscripción solicitada.


(1) Se le llama también legado parciario. Borrell y Soler se refiere al mismo como legado de herencia, Derecho Civil Español, ed. Bosch, 1964, tomo 6?, pág. 197.
Hicimos breve refei'encia al legado de cuota alícuota en el escolio 13 de la opinión emitida en Piazza v. Piazza, 83 D.P.R. 414 (1961).


(2) Estudios de Derecho Privado, Ed. Bosch, 1942, pág. 118.


(3) Manresa, Comentarios al Código Civil Español (7a. ed., 1961), tomo VI, pág. 702.


(4) De Casso y Cervera indican en su Diccionario de Derecho Privado, 1964, pág. 2446, que el legado de parte alícuota es una variedad del de cantidad, pero esta posición es combatida por la mayor parte de la doctrina. Véase, la Sentencia de 2 de enero de 1920 (Jurisp. Civ., tomo 149, pág. 11, 17) en donde se establece la diferencia entre un legado de carácter especí-fico y determinado — de todo el mobiliario, cuadros y objetos de arte — y el *633legado de parte alícuota, que se identifica con el concepto de “indeterminado y proporeinoal y aun aritmético.” La caracterización que como legado de parte alícuota hicimos' en Junghanns v. Cornell University, 71 D.P.R. 673, 685 (1950), al referirnos a un legado de la totalidad de los bienes mue-bles de un testador, es, pues, inexacta.


 Derecho Civil Español, Común y Fofal (7a. ed., 1960), tomo 6?, vol. 1?, pág. 74.


 El artículo 668 del Código Civil español dispone así:
“El testador puede disponer de sus bienes a título de herencia o de legado.
“En la duda, aunque el testador no haya usado materialmente la pa-labra heredero, si su voluntad está clara acerca de este concepto, valdrá la disposición como hecha a título universal o de herencia.”


 El artículo 675 del Código Civil español dispone así:
“Toda disposición testamentaria deberá entenderse en el sentido literal de sus palabras, a no ser que aparezca claramente que fue otra la voluntad del testador. En caso de duda se observará lo que aparezca más conforme a la intención del testador según el tenor del mismo testamento.
“El testador no puede prohibir que se impugne el testamento en los casos en que haya nulidad declarada por la Ley.”


 El artículo 660 del Código Civil español dispone como sigue:
“Llámase heredero al que sucede a título universal, y legatario al que sucede a título particular."


 El artículo 768 del Código Civil español dice así:
“El heredero instituido en una cosa cierta y determinada será consi-derado como legatario.”


 Estudios de Derecho Privado, Ed. Revista de Derecho Privado (1948), Vol. II, pág. 181 et seq. .


 Los Legados, Revista de Derecho Privado (1931), tomo XVIII, pág. 145.


 El Derecho Sucesorio ante la Tradición Española, y Código Civil, Revista General de Legislación y Jurisprudencia (1951), tomo 189, págs. 385, 408.


 Fundamentos de Derecho Civil, Ed; Bosch, 1961, tomo V, vol. 1, págs. 82 et seq., especialmente las 99 a; 103.
A esta diferencia también alude Olavarría Téllez en su monografía Notas sobre el Legado de Parte■ Alícuota, Revista de Derecho- Privado • (1953), vol. XXXVII, págs. 397, 415, en las' siguientes palabras: “La nota específica y característica de tal legatario frente al heredero reside, no en que aquél tenga limitada su responsabilidad por el activo que le corresponda, sino en que el mismo no responde, es decir, no queda vinculado.”


 Estudios de Derecho Privado, Ed. Bosch (1942), págs. 117-163.


 Los Legados, Ed. Reus (Í951), págs. 483-U91.


 Revista de Derecho Privado (1941'), tomo XXV, págs. 40-42 -


 Estudio sobre la. sucesión a titulo, universal y particular, con especial aplicación a legislación española, Revista de Derecho Privado (1923), tomo X, pág 322, en donde el autor, en ciará repüdiación del régimen espiri-tualista o subjetivo, afirma que “el título dado por el testador al favorecido y la fórmula empleada para el llamamiento, no tiene en sí ninguna importan-cia. Puede haber institución de heredero, aunque el testador diga lego o dejo mis bienes a Tizio, como puede' haber' légado aun cuando el testador nombre heredero en un bien determinado.” (A la pág. 329(1), in fine.)


 Manresa, op. cit., tomo' VI, pág. 130.


 El artículo 23 de la Ley de Procedimientos Legales Especiales de 9 de marzo de 1905, 32 L.P.R.A; see; 2361, autoriza a cualquier legatario, sin distinción alguna, a promover el juicio dé- administración judicial de los bienes de un finado.


 El Reglamento español .vigente ■ dispone en su artículo 162 que a los efectos de las anotaciones preventivas de legado, “los legatarios de parte alícuota se considerarán asimilados en todo caso a los herederos.”


 En Puerto Rico, en virtud de lo'expresado en el escolio 19 anterior, esta disposición es inoperante a todos los efectos prácticos..


 Puig Brutau, op. (At., pág. 84, admite expresamente que la comen-tada disposición del Código Civil no constituye una base suficiente para sostener la existencia del legado de cuota alícuota, y lo atribuye, sin duda, a “un error legislativo.”


 En adición a las sentencias a que nos referiremos expresamente, pueden verse además las siguientes: 15 de enero de 1918 (Jurisp. Civ., tomo 142, pág. 110); 18 de octubre de 1917 (Jurisp. Civ., tomo 141, pág. 461); 11 de febrero de 1903 (Jurisp. Civ., tomo 95, pág. 278) y 14 de junio de 1898 (Jurisp. Civ., tomo 84, pág. 608).


 Resolución de la Dirección General de los Registros, de 14 de no-viembre de 1935 (Roca Sastre y Molina Juyol,' Jurisprudencia Registral, tomo VII, pág. 699), en cuyo primer considerando se dice (a la pág. 705):
“... tanto en la mayoría de los Códigos modernos como en la doc-trina nacional y extranjera predomina el criterio de considerar el legado de parte alícuota como una verdadera disposición de carácter universal, hasta el punto de entenderse que no ostenta la cualidad de heredero el llamado con esta- denominación a quien no se atribuya la adquisición del patrimonio del de cujus, y sí al que lo adquiere en su totalidad o en una porción matemática, aunque no haya sido llamado como here-dero, ya que la institución no debe ir unida a las palabras, sino que deriva de la sustancia misma de la disposición, de tal manera que, cualesquiera que sean las expresiones empleadas por el testador, será reconocido como heredero el sucesor en la Universalidad de los bienes o una cuota parte de ellos, teniendo toda otra persona favorecida la cualidad de legatario.”


 Sentencias de 16 de oetubre de 1940 (transcrita en Puig Brutau, op. cit., págs. 90-91) ; 28 de febrero de 1949 (III Jurisp. Civ., tomo 25, págs. 793, 816); y 11 de enero de 1950 (III Jurisp. Civ., tomo 29, pág. 140).


 Sentencia de 11 de enero de 1950, supra, pág. 152.


 Sentencia de 16 de octubre de 1940, supra.


 Para los interesados en una exploración más amplia de esta inte-resante cuestión, se sugiere la lectura de los siguientes autores, a los cuales no nos hemos referido específicamente para no extendemos demasiado en esta opinión: De Buen, notas a la traducción del Curso Elemental de Dere-cho Civil, de Colin y Capitant (3a. ed.), tomo 8, pág. 345; Morell, Comenta-rios a la Legislación Hipotecaria. (2a. ed. 1928), tomo 3, pág. 135; Espín Cá-novas, Manual de Derecho Civil Español, Ed. Revista de Derecho Privado (1957), pág. 13; Valverde, Tratado de Derecho Civil Español (4a. ed., 1939), tomo V, pág. 326; De Diego, Instituciones de Derecho Civil Español (1959) tomo III, pág. 513; Sánchez Román, Estudios de Derecho Civil (2a. ed. 1910), tomo 6, pág. 1298; Espinar Lafuente, La Herencia Legal y el Testamento, Ed. Bosch (1956), pág. 223; Ortega Pardo, Heredero Testa-mentario y Heredero Forzoso, Anuario de Derecho Civil (1950), vol. 3, pág. 321; Vallet de Goytisolo, Imputación de Legados Otorgados a favor de Le-gitimarios, Revista de Derecho Privado (1948), vol. XXXII, págs. 315, 316.


 Revista General de Legislación y Jurisprudencia (1941), tomo 169, págs. 150-151.